Citation Nr: 0838382	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-32 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an earlier effective date for the grant of a 
100 percent disability evaluation for the service-connected 
schizophrenic reaction with secondary manifestations 
including posttraumatic stress disorder (PTSD) prior to April 
16, 1992, based on clear and unmistakable error (CUE) in an 
August 1996 rating action.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in Washington D. C. in August 
2008. 


FINDINGS OF FACT

1.  On April 16, 1992, the RO received the veteran's 
application for increased benefits.  

2.  An August 1996 rating action increased the disability 
evaluation to 100 percent, effective on April 16, 1992, the 
date of receipt of the claim.  

3.  The veteran has not identified a specific error of fact 
or law in the August 1996 decision so as to raise a valid 
claim of CUE.  


CONCLUSION OF LAW

The veteran's claim of clear and unmistakable error in an 
August 1996 rating decision that assigned an effective date 
of April 16, 1992, for the grant of a 100 percent for the 
service connected psychiatric disability must be dismissed.  
38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Inasmuch, this claim involves a determination as to clear and 
unmistakable error (CUE), VCAA is not for application.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker 
v. Principi, 15 Vet. App. 407 (2002).  


Whether CUE was committed in the August 1996 rating action

It is currently alleged that there was CUE in the August 1996 
rating decision that assigned an effective date of April 16, 
1992, for the grant of a 100 percent for the service-
connected psychiatric disorder.  

Pursuant to 38 C.F.R. § 3.105(a), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  

The facts are briefly summarized.  A June 1976 rating 
decision, granted service connection for acquired psychiatric 
disorder and assigned a 10 percent evaluation, effective in 
March 1976.  The veteran did not file a NOD with the June 
1976 decision.  

On April 16, 1992, the RO received the veteran's application 
for increased compensation benefits.  Subsequent to several 
rating actions, an August 1996 rating action increased the 
disability evaluation to 100 percent, effective on April 16, 
1992, the date of receipt of the claim.  

The Board has considered the claim of CUE in that decision in 
view of the guidance provided by the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court).  For the reasons set 
forth hereinbelow, the Board concludes that the veteran has 
not alleged specific errors of fact or law in the August 1996 
decision of the RO so as to raise a valid claim of CUE in 
that decision.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
Newman, 5 Vet. App. 99 (1993); see also Luallen v. Brown, 8 
Vet. App. 92 (1995).

The Court has held that for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the legal 
provisions effective at the time were improperly applied; a 
mere difference of opinion as to the outcome of the 
adjudication cannot provide a basis to find CUE during the 
adjudication process.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253-54 (1991); Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991); Robie v. Derwinski, 1 Vet. App. 612, 614-15 
(1991); see also Daimler v. Brown, 6 Vet. App. 242, 245 
(1994); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

To assert a valid claim of CUE, the claimant must argue more 
than just disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the claimed error and provide persuasive reasons why the 
result would have been different but for the alleged error.  

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  

In this regard, the Court has also held that VA's breach of 
the duty to assist cannot form a basis for a claim of CUE.  
Counts v. Brown, 6 Vet. App. 473, 480 (1994); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  "Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of error" form such a basis.  
Fugo, 6 Vet. App. at 44.  

In this case, in his testimony and in various statements, the 
veteran appears to be asserting that his compensation 
benefits were improperly reduced in 1976.  The representative 
also has argued that the veteran was prevented from filing an 
earlier claim for increase because he was incapacitated for 
much of the time prior to 1992.  
However, neither line of argument addresses the question of 
CUE before the Board at this time.  

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 
386 (1998).  

As the aforementioned allegations do not present a basis for 
finding CUE in the August 1996 rating decision, his claim of 
CUE must fail.  See, Luallen v. Brown, 8 Vet. App. 92 (1995).  

The veteran has not alleged specific errors of fact or law in 
the August 1996 decision of the RO so as to raise a valid 
claim of CUE in that decision.  38 U.S.C.A. §§ 5107, 7105 
(West 1991); Newman, 5 Vet. App. 99 (1993); see also Luallen, 
supra.  


ORDER

The claim of CUE in an August 1996 rating decision that 
assigned an effective date of April 16, 1992, for the grant 
of a 100 percent disability evaluation for schizophrenic 
reaction with secondary manifestations including PTSD is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


